Appellant was indicted on the 13th of June, and from the record we infer that he was arrested and gave bond the same day. His case was called for trial on July 1st, following. He had been out on bond for more than two weeks. In this condition of the record we do not think the learned trial judge erred, after having directed that a copy of the indictment be delivered to appellant or his attorney, in refusing to postpone the case two days in which to give appellant time to prepare for trial.
The record so completely refutes appellant's contention in regard to his motion to quash the jury panel, that we think the matter sufficiently treated in our original opinion.
Whiskey was found on appellant's premises and also paraphernalia useful in its manufacture; also a quantity of mash. Various witnesses who examined the mash said it was made of prunes, apricots, meal, corn chops and water. An analysis of same by a chemist showed the presence in it of a considerable percentage of alcohol. We do not deem it a reversible error to permit witnesses who had seen other mash to testify that this was mash.
Appellant complains of our disposition of his bill of exceptions No. 5. It is revealed thereby that he placed the sheriff of the county on the witness stand and asked him if it was not a fact that some one told him that a jug of whiskey was buried at the place or near same where the deputy sheriffs had testified that they found on appellant's premises a jug of whiskey, to which the sheriff answered "Yes", that he was told that a jug of whiskey was buried on appellant's premises where this jug of whiskey was found. The bill further discloses that appellant also asked the witness to state the name of the party who gave him this information, which question on objection of the State, was not answered. In the absence of some showing of a reason why an answer to the question would have been of benefit to the appellant, we felt justified in upholding the learned trial judge's disposition of this matter upon the ground that the bill failed to disclose what the answer of the witness would have been. We are not led to conclude our former opinion in error in this matter.
Believing the case correctly decided, the motion for rehearing will be overruled.
Overruled. *Page 495